Citation Nr: 0103258	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  96-18 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, to include the question of 
whether the waiver request was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision of the 
Committee on Waivers and Compromises (Committee) of the St. 
Paul, Minnesota Debt Management Center (DMC), which denied 
the appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits on the basis 
that the request was not timely.

The Board notes that the appellant was scheduled for a 
hearing before the Board in Washington, DC in January 1999; 
however, the appellant failed to report to that hearing.


REMAND

The question to be answered in this case is whether the 
appellant has submitted a timely request for waiver of 
recovery of an overpayment of improved death pension 
benefits.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by VA to 
the debtor; or (2) except as otherwise provided herein, if it 
is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by VA to the 
debtor.  The 180 day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee that, as a result of an error by either VA or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. 
§ 5302(a).  

By letter dated in November 1995, the DMC notified the 
appellant that the Committee denied her request for waiver of 
recovery of an overpayment on the basis of an untimely waiver 
request.  The Committee based its determination, in part, on 
an August 1992 letter to the appellant that notified her of 
her debt of $747 and of her right to request a waiver of 
recovery of that debt.  This August 1992 letter is of record.  
The Committee also based its determination on an April 1994 
letter to the appellant that allegedly notified her of her 
debt of $2,026 and of her right to request a waiver of 
recovery of that debt.  The April 1994 letter is not of 
record.  The Board notes that the evidence of record includes 
a computer printout dated in April 1996, which indicates that 
a "Code 110" letter was sent to the appellant on April 20, 
1994; however, there is no explanation as to the content of 
the "Code 110" letter.  As such, there is no proof that the 
appellant was actually informed of the 180-day time limit for 
the submission of a waiver request for the overpayment of 
$2,026.  In addition, according to the Committee, the 
appellant's request for a waiver was not received until 
October 24, 1995.  The Board notes that this 1995 request for 
a waiver of the indebtedness is not of record.

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R.§ 19.9.  In this case, since the timeliness of the 
appellant's request for a waiver of the indebtedness is at 
issue, further evidence-specifically, a copy of the notice 
of overpayment of improved death pension benefits in the 
amount of $2,026 issued to the appellant and a copy of the 
appellant's request for a waiver-should be associated with 
the record.

Additionally, the Board notes that the appellant has alleged 
that she was hospitalized for much of the relevant 180-day 
periods.  She should be requested to provide evidence to 
substantiate that there was a delay in her receipt of the 
notices of indebtedness due to circumstances beyond her 
control; this would include, among other things, records of 
the appellant's alleged periods of hospitalization.

Finally, the Board notes that only the appellant's file was 
forwarded to the Board for review.  The Board finds that a 
copy of the claims file of the veteran should be made part of 
the appellate record, so that verification of the veteran's 
dates of service and other necessary information will be 
possible.

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the DMC in St. 
Paul, Minnesota and request a copy of the 
notice of  overpayment of improved death 
pension benefits in the amount of $2,026 
issued to the appellant.  In the 
alternative, the DMC should provide 
documentation of what form letters were 
sent to the appellant and the dates 
thereof, as well as "generic" copies of 
these form letters as they existed at 
that time.  All documentation obtained 
must be associated with the claims file.

2.  The RO should take the appropriate 
steps to associate with the claims file a 
copy of the appellant's October 24, 1995 
request for a waiver of the indebtedness 
herein at issue.  All documentation 
obtained must be associated with the 
claims file.

3.  The appellant should be requested to 
provide evidence to substantiate that 
there was a delay in her receipt of the 
notices of indebtedness due to 
circumstances beyond her control; this 
would include, among other things, 
records of the appellant's alleged 
periods of hospitalization, as noted 
above.

4.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that the requested 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the issue currently in 
appellate status should be readjudicated 
and, if the decision remains adverse to 
the appellant, she and her representative 
should be provided with a supplemental 
statement of the case.  They should be 
afforded the applicable time to respond.

5.  Finally, the RO should obtain the 
veteran's claims file and associate it 
with the appellant's file.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




